Title: From Thomas Jefferson to Richard Harrison, 17 March 1796
From: Jefferson, Thomas
To: Harrison, Richard


                    
                        Dear Sir
                        Monticello Mar. 17. 1796.
                    
                    After forwarding to you my dispatches by the last post, I undertook for the use of Mr. Grand also, to make a proper statement of his debets against the US. against Virginia, and myself; ascribing every article of his charges to it’s real party. As his whole accounts, while under my inspection are thus brought within the compass of a single sheet of paper, I thought it would be well to send you a copy of it, because, being unencumbered with the explanatory notes, it will be a more convenient manual for you for common use. The part relating to the US. contains nothing but what you will find in the former papers; but all is here brought together.
                    I thought it best too that you should possess his accounts with this state, and with myself; because it may be advantageous for you to know not only what he has a right to charge to the US. but also what he has not a right to charge to them, but should look for to the party in whose account I place it. I am satisfied at the same time that that house will have no hesitation to conform to this distribution of their accompts, and to settle with you in the form now inclosed, because it matters nothing to them if they find all their money in accounts with somebody.
                    I must repeat that it would be very desireable to me to recieve from you a copy of the account of Mr. Grand against the US. which was the subject of my examination when I made out the Index of Feb. 21. 92. and it may be useful to your office also should you have occasion to apply to me for any future explanations. I am with great esteem & respect Dear Sir Your most obedt servt
                    
                        Th: Jefferson
                    
                